DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 14-15, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohyama et al (WO 2015/087710, please refer to US 2016/0251524 for English language equivalent).
Regarding claims 1-2, 5 and 19, Kohyama teaches an aqueous gravure ink ([0179]), a polymer (Abstract), a water-soluble organic solvent ([0182], [0183]), surfactant ([0186]) and water ([0180]).
The water-soluble solvent has been categorized at a humectant and a penetrant.
The penetrant can be a glycol ether such as propylene glycol propyl ether (150 C) ([0184]) and can be present in the amount from 0.01 to 10 % by mass ([0185]).

The total amount of glycol ether and glycol can be calculated to range from 3.01 to 60 % by mass.
Kohyama also teaches that the there is an acetylene glycol-based surfactant ([0188})
Given the amount of the humectant, penetrant, surfactant ([0190] and pigment ([0192]), the amount of water can be calculated to range from 50 to 70 % by mass.
Kohyama fails to explicitly teach that the ratio of the glycol ether to the whole amount of the water-soluble solvent ranges from 5/10 to 9/10 and the ratio of glycol to glycol ether is from 10/90 to 70/30, however it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amounts of each of the glycol ether and glycol to overlap the recited range.  It would be nothing more than using the guidance of Kohyama in a predictable manner to achieve predictable results. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claims 7 and 20-21, Kohyama teaches that the surfactant is present in the amount from 0.001 to 2 % by mass ([0190]).  This can be the only surfactant in the composition and therefore, the ratio of the acetylene-based surfactant to the total amount of solvent is 10/10.
Regarding claim 8, Kohyama teaches that the ratio of the polymer to pigment ranges from 0.5/10 to 20/10 (50/100 to 200/100) ([0168]).
Regarding claim 9, Kohyama teaches that the polymer is a vinyl polymer ([0052]).
Regarding claim 14, Koyama teaches that the pigment is in the form of particles dispersed with the polymer ([0160]).
Regarding claim 15, Koyama teaches that the ink has pigment in the amount from 0.1 to 20 % by mass ([0192]).
Regarding claim 17, Koyama teaches that the above recited glycol ether and glycol need be the only water-soluble organic solvent and therefore, the amount of organic solvent with a boiling point above 260 C is zero.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohyama et al (WO 2015/087710, please refer to US 2016/0251524 for English language equivalent) in view of Ooishi et al (US 2010/0178425).
The discussion regarding Kohyama in paragraph 4 above is included here by reference.
Regarding claims 11-13, Kohyama teaches that additives can be incorporated into the ink ([0180]), however, fails to teach the addition of a pigment-free water-insoluble polymer particle B.
Ooishi teaches an aqueous ([0036]) gravure ink ([0269]) comprising a pigment ([0169]), a polymer ([0198]), a water-soluble organic solvent, a surfactant ([0211]) and water.  Ooishi teaches that the ink further comprises pigment-free water insoluble polymer particles ([0048]). Ooishi teaches that the polymer particles are a resin selected from an acrylic resin or an acrylic-vinyl chloride copolymer ([0045]).  Ooishi teaches that the resin particles are present in the amount from 0.5 to 20 % by mass ([0167]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the resin particles of Ooishi as an additive of Kohyama.  One would have been motivated to do so to receive the expected benefit of improving the fixability of the ink composition as well as the scratch resistance (Ooishi, [0038]).
Claims 1-2, 5, 9-10 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatake (US 6,132,502).
Regarding claims 1-2, 5, 19 and 22, Yatake teaches an ink composition (Abstract) which comprises a pigment (Abstract), a polymer (col. 3, lines 35-50), a water-soluble organic solvent (col. 3, lines 20-40) which is a combination of glycol ether (col. 3, line 20-40) and glycols (col. 4, lines 55-65), a 
Yatake fails to explicitly teach that the ratio of the glycol ether to the whole amount of the water-soluble solvent ranges from 5/10 to 9/10 and the ratio of glycol to glycol ether is from 10/90 to 70/30, however it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amounts of each of the glycol ether and glycol to overlap the recited range.  It would be nothing more than using the guidance of Yatake in a predictable manner to achieve predictable results. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
It is noted that the limitation “gravure” is an intended use limitation and, therefore, does not carry much patentable weight. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure can perform the intended use, then it meets the claim.  See MPEP 2111.02
Regarding claim 9-10¸Yatake teaches that the polymer is a vinyl-based polymer (col. 3, lines 35-55).  In example Emulsion C, I tis noted that the reaction solution is 30 parts styrene, 15 parts butyl methacrylate, 10 parts acrylic acid, 1 part triethanol propane trimethacrylate and 1 part hexanediol dimethacrylate.  Given that the acrylic acid monomer is the only ionic monomer, it is present in the polymer in an amount of 17% 
Regarding claims 7 and 20-21, Yatake teaches that the acetylene glycol-based solvent is present in the amount from 0.1 to 5% by weight (col. 5, lines 5-15).  This can be the only surfactant in the composition and therefore, the ratio of the acetylene-based surfactant to the total amount of solvent is 10/10.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Ooishi fails to teach the addition of a glycol.
Examiner’s response:  Ooishi is no longer used as a primary reference.  Kohyama and Yatake both teach the recited combination of water-soluble organic solvents.
Applicant’s argument:  It is only with impermissible hindsight that the components could have been selected by the office.
Examiner’s response:  Only teachings within the prior art has been used to arrive at the presently claimed invention.  No teachings gleaned from the present specification has been used to formulate the above rejection.
Applicant’s argument:  The examples 1-11 and comparative examples 1-4 indicate that the claimed invention provides surprising and unexpected results.  Applicant’s have shown the significance of the total content of organic solvent, the glycol ether having a boiling point of 100-260 and the presence of a glycol.
Examiner’s response:  The examiner has considered the data presented in Table 1 of the specification.  Unfortunately, the data is not commensurate in scope with that of the claimed invention.  For example, only one type of glycol (propylene glycol) has been tested in the samples, therefore performance of all other types of glycol which meet the boiling point parameters is unknown.  There are many examples of these other glycols (please refer to page 36).  Also, there is not enough data covering the entire range of the amounts of each of the components.  For example, 1 % by weight of glycol ether and 0.5 % by weight of glycol and 13 wt. % of 2-propanol would read on the claimed invention and there is no data exploring the properties of that ink.  Therefore, applicant’s argument of unexpected results is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764